Case 1:19-cv-22932-BB Document 162 Entered on FLSD Docket 03/26/2021 Page 1 of 27




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                               Case No. 19-cv-22932-BLOOM/Louis

  MINDY EASTERWOOD,

            Plaintiff,

  v.

  CARNIVAL CORPORATION,

        Defendant.
  ________________________________/

                         FINDINGS OF FACT AND CONCLUSIONS OF LAW

            THIS CAUSE is before the Court following a bench trial held over the course of three

  days from December 14, 2020 to December 16, 2020. ECF Nos. [157], [159], [161]. Pursuant to

  this Court’s order, ECF No. [92], the parties submitted proposed findings of fact and conclusions

  of law. See ECF No. [138] (“Plaintiff’s Proposed Findings”); ECF No. [139] (“Defendant’s

  Proposed Findings”). The Court has carefully considered the evidence presented at trial, the

  applicable law and the parties’ submissions, and sets forth the relevant findings of fact and

  conclusions of law below.

       I.       INTRODUCTION

            This case arises from significant injuries sustained by Plaintiff Mindy Easterwood

  (“Plaintiff”) during a cruise aboard Defendant Carnival Corporation’s (“Carnival” or “Defendant”)

  vessel Paradise. Plaintiff was a ticketed passenger sailing from Tampa, Florida and returning to

  Tampa, Florida between June 3, 2019 and June 8, 2019. Plaintiff asserts that Carnival was

  negligent by failing “to provide a non-skid deck, keep that deck area clear of black grease and/or
Case 1:19-cv-22932-BB Document 162 Entered on FLSD Docket 03/26/2021 Page 2 of 27

                                                               Case No. 19-cv-22932-BLOOM/Louis


  oil and to employ lifeguards or pool attendants to carry out frequent inspections so as to warn of

  slippery areas, and remove grease and oil.” ECF No. [1] ¶ 12.

     II.      FINDINGS OF FACT

           Plaintiff and ten members of her family went on a cruise aboard the Carnival Paradise to

  celebrate her adoptive brother’s high school graduation. On June 7, 2019, Plaintiff and her family

  were spending the day on the Lido Deck by the pool.

           A. The Lido Deck and the pool

           The Lido Deck on the Carnival Paradise is located on Deck 10 of the vessel. The pool area

  is located roughly midway between the bow and stern of the ship and in the center of the deck,

  with a stage on the stern side of the pool, and two bars off the bow side—Redfrog Rum Bar and

  Blue Iguana Tequila Bar. The deck surface is teak wood, and the pool is surrounded by deck chairs.

  The pool itself is surrounded by a lifted curb or threshold that separates the pool surface area from

  the surrounding teak deck. There is a shower that points over the pool surface for use by guests

  entering and exiting the pool, located on the port side at corner of the pool,

           B. Christy Baker’s earlier fall

           Christy Baker was another passenger on the same cruise as Plaintiff and her family aboard

  the Paradise on June 7, 2019. Baker, like Plaintiff, was spending the last full day of the cruise on

  the Lido Deck by the pool. Approximately an hour before Plaintiff’s fall, Baker was headed to

  dance on the Lido Deck stage, when she stepped over the edge of the pool at the shower, and her

  feet slipped out from underneath her. Baker fell onto her right hand and bottom. Baker was on the

  deck for less than one minute when her husband came over to help lift her off the deck. At the

  time, there were approximately 10 to 15 Carnival employees in the area who were clearing dishes

  and keeping the deck area dry.




                                                    2
Case 1:19-cv-22932-BB Document 162 Entered on FLSD Docket 03/26/2021 Page 3 of 27

                                                             Case No. 19-cv-22932-BLOOM/Louis


         Shortly after falling, a crew member escorted Baker to the medical center on the ship. The

  medical notes indicate that the ship’s nurse, Amanda Hulley, saw Baker standing outside the

  medical center at approximately 1:00 p.m. when Nurse Hulley asked if she needed assistance. In

  response, Baker stated that she had slipped and fallen on the Lido Deck. See ECF No. [149-10].

  Although Nurse Hulley did not remember Baker, Baker remembered that Nurse Hulley asked her

  what had happened, and she told Nurse Hulley that she slipped and fell by the pool. Nurse Hulley

  wrapped Baker’s wrist, advised her to apply ice, and told her to come back to the medical center

  to see the doctor later in the afternoon. However, Baker did not return to the medical center.

         Baker left the medical center and returned to the Lido Deck. Although Baker did not see a

  black oily substance on the deck when she fell; at the time of trial, she recalled a brownish

  substance on her bathing suit bottom that she rinsed out with water.

         Approximately an hour after her fall, Baker witnessed Plaintiff fall in the same spot where

  Baker had fallen earlier.

         C. Mindy Easterwood’s fall

         Before her fall, Plaintiff did not personally witness anyone else fall, nor did she receive

  any warning about the floor being slippery. There were no signs or cones indicating that the floor

  was slippery.

         Plaintiff’s fall was captured on closed-circuit television (“CCTV”). The CCTV footage

  admitted into evidence shows the deck busy with activity, passengers walking past the rows of

  deck chairs, individuals in and around the pool, games of cornhole, and numerous Carnival

  employees present throughout and walking around the deck. As depicted on the CCTV footage,

  Plaintiff was walking toward the pool on the Lido Deck of the Paradise behind her mother and




                                                   3
Case 1:19-cv-22932-BB Document 162 Entered on FLSD Docket 03/26/2021 Page 4 of 27

                                                                Case No. 19-cv-22932-BLOOM/Louis


  holding a drink in her hand. [5:22-5:28].1 Although Plaintiff acknowledged consuming alcohol

  that morning, she did not feel impaired or intoxicated at the time of her fall. As the CCTV footage

  showed, Plaintiff briefly turned her head to speak to one or two individuals lying on the first row

  of deck chairs facing the pool as she continued to walk toward the pool. [5:28-5:30]. Plaintiff then

  turned her head to face forward and proceeded to take four steps in the direction of the swimming

  pool. [5:30-5:32]. Plaintiff admitted that she did not look at the ground where she was walking.

  The video depicts that on the fourth step, Plaintiff’s left foot slid forward on a darkened spot of

  the teak deck just outside the edge of the pool and adjacent to the shower. [5:32]. As her left foot

  slid forward and out from underneath her, Plaintiff’s right leg bent at the knee as she began to fall

  toward the deck surface. [5:32]. Her right knee impacted the raised edge of the pool before Plaintiff

  landed on her bottom on the deck surface in the darkened spot. [5:32-5:34]. According to Plaintiff,

  she immediately felt pain and saw the top of her patella (kneecap) pushing out to the lateral side

  of her knee, and she was concerned that it might break through the skin. Plaintiff testified that she

  was in so much pain that she did not do anything to examine the deck at the time.

         The CCTV footage further reflects that Plaintiff’s mother then approached to assist

  Plaintiff and helped her sit up. [5:34-5:38]. Plaintiff’s right leg remained bent at the knee as she

  shifting around. [5:38-5:43]. Over the course of the next minute, several individuals—other

  passengers—approached Plaintiff, as she remained in a reclined, but in seated position, on the teak

  deck floor. A Carnival employee wearing a red shirt approached to speak to the small group

  assembled, [6:22], and another person in a light blue shirt and tan baseball cap also approached,

  [6:29]. A few minutes later, the CCTV footage shows Plaintiff’s husband, Gary Craig Easterwood



  1
   The bracketed times refer to the relevant time signature within Defendant’s Exhibit 9 during which the
  events occurred.



                                                    4
Case 1:19-cv-22932-BB Document 162 Entered on FLSD Docket 03/26/2021 Page 5 of 27

                                                               Case No. 19-cv-22932-BLOOM/Louis


  (“Craig”), approaching Plaintiff, where he knelt next to her. [8:08-9:00]. Craig was not on the deck

  when Plaintiff fell – he was at the waterworks area on Deck 11 with his eight-year-old son and

  niece. In total, Plaintiff was sitting on the deck for approximately five minutes before the video

  shows a wheelchair arriving. [10:48].

          D. Carnival’s response and Plaintiff’s transport to the medical center

          Eleanor Opena, a Carnival security officer, was on duty on the Lido Deck of the Paradise

  starting at noon on June 7, 2019. She did not witness Baker’s fall, nor did she witness Plaintiff’s

  fall. While patrolling on the Lido Deck at approximately 1:45 p.m., she saw Plaintiff on the deck

  and called the nurse on duty. She also called room service to bring a wheelchair and contacted her

  supervisor, Reimar Seruelas. Plaintiff’s mother told Opena that Plaintiff slipped on the wet floor.

  Opena observed water on the deck that had come from the shower, but she testified that she did

  not see any black mechanical oil or black grease on the deck. Plaintiff’s family members did not

  tell her that they observed black mechanical oil on the deck.

          Within what Craig remembered as being ten to fifteen minutes, Nurse Hulley responded to

  the Lido Deck to attend to Plaintiff. Nurse Hulley testified that she did not have an independent

  recollection of Plaintiff. However, according to her notes, she responded to the Lido Deck when

  Plaintiff fell. When she arrived, housekeeping staff was assisting Plaintiff onto a wheelchair. Craig

  testified that when he helped to lift Plaintiff up, he felt an oily greasy substance, which he noticed

  in the medical center was on the back of Plaintiff’s legs and on her bathing suit. Nurse Hulley

  testified that she did not recall seeing any black grease on the floor, nor did she remember seeing

  a black oily substance on Plaintiff’s bathing suit. Opena also testified that she had not seen black

  oil or grease on Plaintiff’s legs.




                                                    5
Case 1:19-cv-22932-BB Document 162 Entered on FLSD Docket 03/26/2021 Page 6 of 27

                                                                Case No. 19-cv-22932-BLOOM/Louis


           Nurse Hulley assisted Plaintiff to the medical center on Deck 3, holding her leg

  immobilized. Once at the infirmary, the nurse, Craig, and Plaintiff’s mother lifted Plaintiff onto a

  bed. Plaintiff was in pain and crying. She took off the bathing suit at the infirmary. Plaintiff

  testified that it was the first time she had worn the new bathing suit. When she took the bathing

  suit off, the bottom had a black stain on it that came from the spot where she had fallen. Plaintiff

  testified that the bathing suit was not stained before she fell, and she did not sit anywhere else that

  would have resulted in the stain. When Plaintiff removed her bathing suit, Craig put it in a plastic

  bag.

           At the medical center, an x-ray was taken and the doctor concluded that Plaintiff had broken

  her knee cap. The doctor said that they would give Plaintiff some medicine, put her in a brace, take

  her back to her room to rest, and then disembark her to be seen at a hospital in Tampa the next

  day. According to her notes, Nurse Hulley saw Plaintiff approximately 51 minutes after seeing

  Baker.

           E. Carnival’s investigation of Plaintiff’s fall

           Although Nurse Hulley also could not recall what caused Plaintiff to fall, the medical

  records reflect that Plaintiff told Nurse Hulley that the floor was wet at the pool area and she

  slipped and fell. Plaintiff did not mention black oil or grease to Nurse Hulley. Reimar Seruelas,

  the Assistant Chief Security Officer on the Carnival Paradise in 2019, testified that the nurse called

  him about one or two hours after Plaintiff fell. Seruelas called another security officer, Gina May,

  to go to the medical center and check what had happened. While Plaintiff was at the medical center,

  Plaintiff’s mother was interviewed. According to Plaintiff, she was in so much pain that she did

  not feel alert and was given morphine for the pain. Plaintiff’s mother completed a passenger injury




                                                    6
Case 1:19-cv-22932-BB Document 162 Entered on FLSD Docket 03/26/2021 Page 7 of 27

                                                               Case No. 19-cv-22932-BLOOM/Louis


  statement on Plaintiff’s behalf, which contains no mention of black oil or grease. There was also

  a guest consultation form filled out, which did not mention black oil or grease.

         Carnival did not interview Craig about the incident. He was not present in the medical

  center at the time of Carnival’s interview and investigation at the medical center because he had

  gone to the Lido Deck to retrieve their personal belongings. According to Craig, he looked at the

  spot where Plaintiff fell and saw what looked like an oily substance, but he did not take any pictures

  of the spot at the time. Once Plaintiff was back in the cabin, Craig went up to get their son, and on

  his way, he used his cell phone to take pictures on the Lido Deck.

         Seruelas testified that May reported to him that a guest had an accident on the deck near

  the pool. Seruelas checked the area of the fall a couple of hours later after reviewing the CCTV

  and saw water in the area where Plaintiff fell. According to Opena, Seruelas also told her to check

  the deck after Plaintiff’s fall, and she did not see any black mechanical oil at that time.

         F. Carnival injury reporting protocol

         Carnival has a protocol regarding fall and injury reporting according to which an injury is

  reported to security only if the injury requires treatment beyond first aid. The ship doctor decides

  whether an injury is reportable. If the doctor determines an incident is reportable, a passenger is

  given a passenger injury statement to complete as part of the security investigation. Carnival’s

  policy is that the doctor makes the determination as to whether an incident is reportable to security.

  At that point, an accident report investigation would be initiated.

         Nurse Hulley did not report Baker’s injury to security because Baker’s incident did not rise

  to the reporting level, as she was provided only first aid. In addition, because Baker did not return

  and was not seen by the doctor, her incident was not reported, and no investigation was conducted

  by Carnival.




                                                    7
Case 1:19-cv-22932-BB Document 162 Entered on FLSD Docket 03/26/2021 Page 8 of 27

                                                                  Case No. 19-cv-22932-BLOOM/Louis


         G. Testing conducted on the bathing suit

         After Craig put Plaintiff’s bathing suit in the plastic bag while in the medical center, the

  bag was not opened again until it was sent to ALS Environmental Lab in Jacksonville, Florida for

  testing. ALS received Plaintiff’s bathing suit on September 30, 2019.

         Tatyana Yeremyants, the technical manager of the organic department at ALS, conducted

  gas chromatography testing on Plaintiff’s bathing suit. Specifically, ALS conducted EPA 8015C,

  which is a test used for analysis of petroleum hydrocarbon by gas chromatography. The test was

  conducted against four standards, including mineral spirits, fuel oil #6, creosote oil, and used motor

  oil compound. There were traces of the same oil in both the stained and clean samples of the

  bathing suit tested, but not in the same quantity. The result of the testing was that the substance in

  the bathing suit did not match any of the products exactly, but it most closely resembled the used

  motor oil compound. Ultimately, the conclusion was that the substance in the bathing suit was a

  petroleum-based product, but it was not one of the four substances used in the test standard. The

  lab did not identify precisely what stained the bathing suit.

         H. Testing conducted on the deck

         Dr. Zdenek Hejzlar is a contractor that Carnival hires to do annual testing on Carnival

  ships, specifically slip resistance testing on the decks. Dr. Hejzlar has a Ph.D. in occupational

  health and safety and he works for Engineering Systems Incorporated. He is a senior managing

  consultant with 30 years of experience working with slip, trip, and fall events. He also has an

  undergraduate degree in textile chemistry, which is the study of polymer chemistry—fibers that

  are either natural or manmade. He is a certified walkway auditor and has participated extensively

  in research and development of standards and guidelines related to the evaluation and safety of

  walkway surfaces. Particularly, he works with the cruise line and resort industry, specifically




                                                    8
Case 1:19-cv-22932-BB Document 162 Entered on FLSD Docket 03/26/2021 Page 9 of 27

                                                               Case No. 19-cv-22932-BLOOM/Louis


  tribometry and evaluating walkway surfaces, different materials applied to decks, and researching

  the best way to clean those surfaces. He provides consulting services for various cruise lines,

  including Carnival.

          Initially, Dr. Hejzlar was hired by Carnival’s safety department in 2015 to do tribometry

  work on ships, mostly around the restaurant areas. Around 2016 and 2017, he essentially began to

  test every ship in the fleet sailing out of U.S. ports. Regarding this case, he was asked to provide

  technological assistance and analysis with respect to human factors and tribometry. He has been

  testing the teak on the Lido Deck of the Paradise annually since 2017. In 2019, he tested within a

  month of Plaintiff’s accident. According to Dr. Hejzlar’s tests, the teak decks tested at or above

  the applicable standard. Each time Dr. Hejzlar has tested the teak on the Paradise, his opinion to

  a reasonable degree of scientific certainty is that the deck was reasonably safe. However, Dr.

  Hejzlar also acknowledged that his testing only shows how much coefficient of friction was

  available on the deck surface, but not what the utilized coefficient of friction might be. The testing

  does not indicate how much a person in a particular situation, such as Plaintiff, will utilize the

  available coefficient of friction.

          Dr. Hejzlar testified regarding the general properties of teak and offered an alternate theory

  of what the substance on Plaintiff’s bathing suit could be. Teak in general is very durable and slip

  resistant in both wet and dry conditions and has been used for thousands of years on ships. As teak

  weathers through exposure to sun, heat, and saltwater, the oil in the top microscopic layer dries

  and turns the upper layer of teak gray. According to Dr. Hejzlar, the fibers of the teak become hair-

  like on the surface that acts almost like a micro carpet, which enhances slip resistance when wet.

  If an area of the deck is wet, it does not make slip resistance decrease more quickly than other

  parts of the deck. As the sun attacks the teak, oil dries and evaporates out of the teak, leaving the




                                                    9
Case 1:19-cv-22932-BB Document 162 Entered on FLSD Docket 03/26/2021 Page 10 of 27

                                                                 Case No. 19-cv-22932-BLOOM/Louis


   hair-like substance and tiny fragments that are essentially a dark powder. When that powder mixes

   with water, it could certainly stain a bathing suit, but would come out relatively easily.

           Dr. Hejzlar’s hypothesis is that the stain on Plaintiff’s bathing suit was cellulose fragments

   and any dirt dust that was on the floor at the time of her fall. He examined the bathing suit under

   a microscope and found fragments consistent with fragments from cellulose or just solid dirt. He

   also noted that he saw no oil residue when he took the bathing suit out of the bag and that there

   was no level of transfer. He testified that if the substance were capable of being rinsed out with

   water, it would indicate to him that the substance is either dirt or fragments of cellulose that would

   come off the top layer of the aged weathered teak because a heavy oil substance would not be

   soluble in water. Dr. Hejzlar also reviewed the ALS lab test results of the bathing suit and he noted

   that the clean part of the bathing suit tested had almost twice the amount of oil in it than the stained

   portion that was tested. However, on cross-examination he also acknowledged that the clean

   sample size was approximately twice as large as the stained portion tested.

           Nevertheless, Dr. Hejzlar confirmed that there are a couple of different areas between the

   boards and under the boards used on the teak decks that are hydrocarbon-based material. Over

   time, these compounds can begin to break down, and liquid can travel from the top to underneath

   the boards. According to Dr. Hejzlar, any type of hydrocarbons on the teak deck would stay afloat

   on top of the water.

           With respect to the proper way to clean teak, Dr. Hejzlar testified that teak should only be

   rinsed with salt water, unless there is a stain, and then a cleaner will be used. He acknowledged

   that from time to time Carnival uses a chemical called Frazmar to clean the decks – which is

   essentially a mild soap solution used with a special machine that scrubs and extracts for appropriate

   disposal.




                                                     10
Case 1:19-cv-22932-BB Document 162 Entered on FLSD Docket 03/26/2021 Page 11 of 27

                                                                 Case No. 19-cv-22932-BLOOM/Louis


           I. Carnival’s cleaning protocol

           According to Seruelas, housekeeping personnel are always roaming around and cleaning

   the decks. If there is an area where the deck is slippery, a security officer is responsible for placing

   a warning sign. According to Monica Borcegue, Carnival’s litigation representative, the Lido Deck

   had been washed early in the morning of the day that Plaintiff fell. The Lido Deck is regularly

   washed every two to three days. The Lido Deck is maintained and cleaned daily and around the

   clock by the housekeeping department. The washing process involves hosing and use of chemicals

   by the deck department and housekeeping also uses a cleaner. According to Borcegue, a battery

   powered floor cleaning machine is used by housekeeping to scrub the floors—to clean both indoor

   tiled areas and outside decks. Borcegue acknowledged that Frazmar is a chemical used by the

   housekeeping department on the teak decking. Seruelas testified that he has seen a small car-sized

   vacuum used to suck up water on the Lido Deck.

           J. Plaintiff’s return home and surgery

           When the Paradise arrived in Tampa on June 8, 2019, Plaintiff was met by an ambulance

   and taken to Memorial Hospital of Tampa. At the hospital, her diagnosis of a broken kneecap was

   confirmed and she was told that she would need surgery. Plaintiff and her family decided to travel

   by car to their home in Cedartown, Georgia for surgery. The return to Cedartown took

   approximately twelve hours, during which Plaintiff testified to being very uncomfortable and in

   considerable pain. When they arrived in Cedartown, Plaintiff went to Polk General Hospital, and

   was then taken by ambulance to Floyd Medical Center to be seen by Dr. Justin Dunn, the

   orthopedic surgeon on call. Plaintiff was admitted to the hospital around midnight on June 9, 2019.

           Dr. Dunn is a board-certified orthopedic surgeon at Rome Orthopedic Center, who

   specializes in knee and hip related problems with an emphasis on joint reconstructions. He was on




                                                     11
Case 1:19-cv-22932-BB Document 162 Entered on FLSD Docket 03/26/2021 Page 12 of 27

                                                               Case No. 19-cv-22932-BLOOM/Louis


   call when Plaintiff went to the emergency room upon her return to Cedartown. According to Dr.

   Dunn, Plaintiff had a comminuted fracture of the patella in which a piece from the bottom of her

   kneecap broke off. Dr. Dunn performed surgery on June 9, 2019. He discovered that the fracture

   fragments in Plaintiff’s knee were too small to be repaired and were removed. The remainder of

   the patella was reattached to the patellar tendon using sutures, with the expectation that the

   reattached portion of the patellar tendon would adhere to the bone on the lower portion of the

   patella over time.

          After the surgery, Plaintiff’s right leg was placed in a brace with her knee straightened.

   Plaintiff stayed in the hospital until her discharge on June 11, 2019. According to Dr. Dunn, there

   were no complications during surgery. In his opinion, Plaintiff has had a good result.

          Dr. David Barry Keyes, a board certified and re-certified orthopedic surgeon and

   Defendant’s expert, testified that there were no loose fragments remaining in Plaintiff’s knee and

   there was no damage to the anterior cruciate ligament (“ACL”) or to the articular surface of the

   knee as a result of Plaintiff’s fall. Dr. Keyes opined that Dr. Dunn performed an excellent surgery

   and concurred with Dr. Dunn’s assessment that Plaintiff has had a good surgical result.

          K. Post-operative recovery and physical therapy

          When Plaintiff was sent home, she was able to ambulate with a walker and was taking

   opioid medication for her pain. According to Craig, Plaintiff was not really mobile for two or three

   weeks following the surgery and had to be assisted in her daily tasks.

          Dr. Dunn saw Plaintiff two weeks after her surgery, on June 25, 2019, and she was doing

   as expected. Her second follow-up was July 9, 2019, when she complained of moderate pain. Dr.

   Dunn testified that at the time, from an orthopedic standpoint, Plaintiff was doing okay. In total,

   Plaintiff had six follow-ups with Dr. Dunn. The last follow-up was October 1, 2019, when Dr.




                                                   12
Case 1:19-cv-22932-BB Document 162 Entered on FLSD Docket 03/26/2021 Page 13 of 27

                                                                Case No. 19-cv-22932-BLOOM/Louis


   Dunn released her. At that point, Dr. Dunn felt that nothing could be done medically to change the

   progress of her recovery. He testified that it is unlikely that Plaintiff will recover 100% to pre-

   injury baseline, as “[m]ost patients don’t reach their pre-injury baseline after something like this.

   There are some permanent limitations.” ECF No. [150-8] at 22.

             According to Dr. Dunn, Plaintiff’s physical therapy protocol was standard. David Snider,

   a physical therapist who practices at Floyd Medical Center in Cedartown, Georgia, was Plaintiff’s

   physical therapist, co-worker, and her direct daily boss.2 When Plaintiff began her physical therapy

   regimen 18 days after surgery, she was on weight bearing and range of motion restrictions, with

   her leg locked straight in the brace. At the time, she was using a rolling walker to ambulate.

             During the first four weeks of physical therapy, she worked on range of motion 0-45

   degrees, hamstring strengthening, extension, and weight bearing. From weeks four through six,

   she worked on quad strengthening. From weeks eight through twelve, she worked on range of

   motion, walking without the brace, with the goal of returning to work duties, squatting and

   kneeling. Ultimately, the goal was to get Plaintiff’s right leg to 80% strength. She had to wear the

   brace up to six weeks locked, and from weeks six to eight the brace could be unlocked for some

   bending from 0-30 degrees. Thereafter, the goal was to eliminate the brace all together. In total,

   Plaintiff completed 22 physical therapy sessions and achieved 80% of her goals when she was

   released on September 12, 2019. Snider testified that Plaintiff progressed well with therapy.

             According to Dr. Jacquelyn Terry, Plaintiff’s primary care physician, Plaintiff experienced

   some range of motion issues, so she re-referred Plaintiff for some additional physical therapy in

   April, 2020.




   2
       Plaintiff is Snider’s office manager.



                                                     13
Case 1:19-cv-22932-BB Document 162 Entered on FLSD Docket 03/26/2021 Page 14 of 27

                                                                 Case No. 19-cv-22932-BLOOM/Louis


          L. Effects of the injury and Plaintiff’s pre-existing conditions

          With respect to her knee, Plaintiff testified at trial that she feels that her recovery has

   plateaued, and that she is where she will be the rest of her life. Although her pain has improved,

   she cannot put a lot of weight on her right knee and she has trouble descending stairs. This was

   consistent with Dr. Dunn’s assessment. When he saw Plaintiff in October, 2019, she still had some

   restrictions, including knee pain on stairs. Dr. Dunn opined that the restrictions and pain would

   probably persist for deep knee bends, squatting, kneeling and repetitive stair climbing.

          Dr. Keyes conducted an examination of Plaintiff on November 20, 2019. At the time, she

   advised of discomfort in her knee with some of the activity limitations, and some numbness. He

   did not feel that the car ride from Tampa to Cedartown did anything to worsen or aggravate

   Plaintiff’s injury. When he examined her, she had normal gait with no limping, and no effusion in

   her knee. He noticed some difference in flexion, with 126 degrees in the right knee and 135 degrees

   in the left knee, and noted some atrophy in her right leg, which is typical post-operatively, but

   expected to improve over time. Snider testified that as of December 6, 2019, Plaintiff’s legs were

   not the same size.

          Dr. Keyes testified further that Plaintiff felt discomfort when he palpated the patella,

   patellar tendon, and quadriceps tendon. Plaintiff had normal strength in extending her leg and no

   instability in the knee. Further, she did not have any major nerve damage; she had decreased

   sensation near the surgical scar. He took x-rays and noted that her knee has tiny pieces of

   ossification, but with no clinical significance, as the material is in place and not floating in her

   knee. He noted no visible arthritis. Dr. Keyes acknowledged, as did Dr. Dunn, that Plaintiff’s injury

   places her at a slightly increased risk for arthritis and there is a possibility that she could develop

   arthritis in the future. However, according to Dr. Keyes’ review, he believes it to be unlikely.




                                                     14
Case 1:19-cv-22932-BB Document 162 Entered on FLSD Docket 03/26/2021 Page 15 of 27

                                                                 Case No. 19-cv-22932-BLOOM/Louis


   Plaintiff had bariatric surgery on June 18, 2020, and the indication is that Plaintiff no longer has

   difficulty on stairs and ambulates normally. Overall, his assessment is that Plaintiff will not need

   any future formal medical treatment to her knee and there is no need for a knee replacement. Dr.

   Keyes assigned a 5% impairment rating to Plaintiff’s body as a whole, and a 12% to 13%

   permanent impairment of the lower right extremity according to the AMA Guidelines for

   Permanent Impairment.

          According to the evidence in this case, Plaintiff has a history of anxiety, depression, and

   panic attacks for which she takes medication. Plaintiff acknowledged that she suffered from

   anxiety and occasional panic attacks and was medicated for these conditions before her fall.

   According to Plaintiff, her anxiety and panic attacks got worse after her fall. She testified to having

   anxiety associated with returning to work and a fear of falling. Dr. Terry also noted that Plaintiff’s

   anxiety intensified after her injury and that Plaintiff experienced worsening issues with insomnia,

   which required additional medication and increased doses of her existing medications. Dr. Terry

   attributed Plaintiff’s issues to the stress of not being able to work, being stuck at home, and not

   feeling like she was contributing to the household. In Dr. Terry’s opinion, Plaintiff’s anxiety and

   depression did increase as a result of some of the consequences of the accident, but Dr. Terry could

   not say definitively with respect to any of Plaintiff’s other conditions (cardiac, obesity, etc.).

          M. Plaintiff’s employment

          At the time of her fall, Plaintiff was a front office coordinator for Floyd Medical Center

   outpatient physical therapy clinic at their satellite hospital, Polk Medical Center. Snider, her

   physical therapist, was and is also her co-worker and direct daily boss. Before Plaintiff’s cruise,

   she performed indirect patient care assisting the physical therapists by helping patients off the




                                                     15
Case 1:19-cv-22932-BB Document 162 Entered on FLSD Docket 03/26/2021 Page 16 of 27

                                                                   Case No. 19-cv-22932-BLOOM/Louis


   table, opening doors, and assisting patients with balance problems. Snider testified that Plaintiff

   had no limitations before her injury.

              After her injury, she has the same job as before, but she is not performing at the same level.

   Snider limited her duties, and she does not do much indirect patient care. In June of 2019, she was

   working Monday through Thursday 8-5 and Fridays from 8-12. She was paid $16.725 per hour.

   As a result of her accident, she missed work from June 10 until August 12, 2019. When she

   returned to work, she had anxiety that she may lose her job if she was not able to perform all her

   functions and duties as before, and she had limitations and pain.

       III.      CONCLUSIONS OF LAW

              “Maritime law governs actions arising from alleged torts committed aboard a ship sailing

   in navigable waters.” Guevara v. NCL (Bah.) Ltd., 920 F.3d 710, 720 (11th Cir. 2019) (citing Keefe

   v. Bah. Cruise Line, Inc., 867 F.2d 1318, 1320-21 (11th Cir. 1989)). “In analyzing a maritime tort

   case, [courts] rely on general principles of negligence law.” Chaparro v. Carnival Corp., 693 F.3d

   1333, 1336 (11th Cir. 2012) (quoting Daigle v. Point Landing, Inc., 616 F.2d 825, 827 (5th Cir.

   1980)).3 “To prevail on a negligence claim, a plaintiff must show that ‘(1) the defendant had a duty

   to protect the plaintiff from a particular injury, (2) the defendant breached that duty, (3) the breach

   actually and proximately caused the plaintiff’s injury, and (4) the plaintiff suffered actual harm.’”

   Guevara, 920 F.3d at 720 (quoting Chaparro, 693 F.3d at 1336).

              “A cruise-ship operator ‘is not liable to passengers as an insurer, but only for its

   negligence.’ The mere fact of an accident causing injury is insufficient to establish that a dangerous

   condition existed.” D’Antonio v. Royal Caribbean Cruise Line, Ltd., 785 F. App’x 794, 796-97



   3
     The United States Court of Appeals for the Eleventh Circuit has adopted, as binding precedent, all
   decisions of the former Fifth Circuit handed down prior to close of business on September 30, 1981. Bonner
   v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc).


                                                       16
Case 1:19-cv-22932-BB Document 162 Entered on FLSD Docket 03/26/2021 Page 17 of 27

                                                                 Case No. 19-cv-22932-BLOOM/Louis


   (11th Cir. 2019) (quoting Keefe, 867 F.2d at 1322); see also Looney v. Metro. R.R. Co., 200 U.S.

   480, 486 (1906) (“A defect cannot be inferred from the mere fact of an injury. There must be some

   proof of the negligence.”); Miller v. NCL (Bah.) Ltd., No. 15-cv-22254, 2016 WL 4809347, at *4

   (S.D. Fla. Apr. 6, 2016) (“Generally, ship owners and operators do not owe a heightened or special

   duty of care to their passengers.” (citing Kermarec v. Compagnie Generale Transatlantique, 358

   U.S. 625, 630 (1959))), aff’d, 679 F. App’x 981 (11th Cir. 2017). Rather, “[u]nder maritime law,

   the owner of a ship in navigable waters owes passengers a duty of reasonable care under the

   circumstances.” Sorrels v. NCL (Bah.) Ltd., 796 F.3d 1275, 1279 (11th Cir. 2015). “In other words,

   a cruise ship operator’s duty is to shield passengers from known dangers (and from dangers that

   should be known), whether by eliminating the risk or warning of it.” Tesoriero v. Carnival Corp.,

   965 F.3d 1170, 1178 (11th Cir. 2020). Thus, a cruise-ship operator’s liability often “hinges on

   whether it knew or should have known about the dangerous condition.” Guevara, 920 F.3d at 720;

   see also D’Antonio, 785 F. App’x at 797.

          To establish the owner of a ship in navigable waters breached its duty of care, a
          plaintiff must show: “(1) a dangerous condition existed; [and] (2) the vessel’s
          operator had actual notice of the dangerous condition; or (3) if there was no actual
          notice, that [d]efendant had constructive notice of the dangerous condition for an
          interval of time sufficient to allow the vessel’s operator to implement corrective
          measures.” Reinhardt v. Royal Caribbean Cruises, Ltd., No. 1:12-cv-22105, 2013
          WL 11261341, at *4 (S.D. Fla. Apr. 2, 2013) (alteration added; citations omitted).

   Stewart v. Carnival Corp., 365 F. Supp. 3d 1272, 1275 (S.D. Fla. 2019).

          Carnival contends that it is not liable for Plaintiff’s injuries because Plaintiff has failed to

   prove that there was black grease or oil on the deck where she fell, and that black grease or oil was

   the cause of Plaintiff’s fall. As such, Carnival maintains that it had no duty to warn of the condition

   because it was open or obvious, and that, in any event, Carnival had no actual or constructive

   notice of the condition.




                                                     17
Case 1:19-cv-22932-BB Document 162 Entered on FLSD Docket 03/26/2021 Page 18 of 27

                                                                Case No. 19-cv-22932-BLOOM/Louis


          A. A dangerous condition existed that was not open or obvious

          “Under federal admiralty law, a cruise ship has no duty to warn of known dangers that are

   open and obvious.” Krug v. Celebrity Cruises, Inc., 745 F. App’x 863, 866 (11th Cir. 2018) (citing

   Keefe, 867 F.2d at 1322); see also Chaparro, 693 F.3d at 1336 (explaining that “a cruise line owes

   its passengers a duty to warn of known dangers”). “The analysis used to determine Defendant’s

   duty in maritime law is intertwined with the analysis of whether a dangerous condition, in fact,

   existed.” Miller, 2016 WL 4809347, at *4. “A dangerous condition is one that is not apparent and

   obvious to a passenger.” Id. (citing Smolnikar v. Royal Caribbean Cruises, Ltd., 787 F. Supp. 2d

   1308, 1315 (S.D. Fla. 2009)). As the Eleventh Circuit has explained, “[a]n open and obvious

   condition is one that should be obvious by the ordinary use of one’s senses.” Krug, 745 F. App’x

   at 866 (citing Lugo v. Carnival Corp., 154 F. Supp. 3d 1341, 1345-46 (S.D. Fla. 2015)); see also

   Lancaster v. Carnival Corp., 85 F. Supp. 3d 1341, 1344 (S.D. Fla. 2015) (noting that open and

   obvious conditions are “discernable through common sense and the ordinary use of eyesight”).

   “[Courts] evaluate whether a danger would be open and obvious from an objectively reasonable

   person’s point of view and do not focus on the plaintiff’s subjective perspective.” Krug, 745 F.

   App’x at 866 (citing Lugo, 154 F. Supp. 3d at 1345-46). “The mere fact that an accident occurs

   does not give rise to a presumption that the setting of the accident constituted a dangerous

   condition.” Miller, 2016 WL 4809347, at *4.

          Carnival contends that Plaintiff cannot prove that there was black grease or oil on the Lido

   Deck in the spot where she fell, and that the inability to do so is fatal to her case. However, as the

   Court noted in its Omnibus Order on the parties’ cross motions for summary judgment, ECF No.

   [131], Plaintiff does not have to identify precisely what she fell on or where it came from in order

   to prevail upon her claim. “Plaintiff’s inability to herself ‘identify whether there was a foreign




                                                    18
Case 1:19-cv-22932-BB Document 162 Entered on FLSD Docket 03/26/2021 Page 19 of 27

                                                                  Case No. 19-cv-22932-BLOOM/Louis


   substance on the floor prior to her [fall] . . . does not necessitate the conclusion that her theory of

   liability is entirely hypothetical.’” Haiser v. MSC Cruises (USA) Inc., No. 18-cv-60964, 2019 WL

   4693200, at *4 (S.D. Fla. Aug. 9, 2019) (quoting Merideth v. Carnival Corp., 49 F. Supp. 3d 1090,

   1093 (S.D. Fla. 2014) (finding that even though plaintiff did not personally know what caused her

   to slip, the evidence demonstrated a more-than-speculative likelihood that condensation or the

   general condition of the tiles may have caused the floor to become slick where there was

   crewmember testimony on the increasing slipperiness of the floor over time)); see also Villa v.

   Carnival Corp., 207 F. Supp. 3d 1311, 1314 (S.D. Fla. 2016) (“[T]he fact Plaintiff cannot identify

   the substance he slipped on, how it got there, or how long it was there, does not mean there was

   no dangerous condition.”).

           The evidence in this case demonstrates that a dangerous condition that was not open and

   obvious existed on the Lido Deck in the area where Plaintiff fell. First, Dr. Hejzlar testified that

   teak should only be rinsed with salt water, while Borcegue testified that the Lido Deck is regularly

   washed every two to three days with chemicals by the deck department. Dr. Hejzlar acknowledged

   that Carnival uses a chemical called Frazmar, which is a mild soap solution, to clean the decks.

   Borcegue testified that she was aware that Frazmar was regularly used on the deck surfaces and

   that the Lido Deck had been cleaned the morning of Plaintiff’s fall.

           Second, while no Carnival employee testified to seeing the presence of a black oily

   substance on the deck in the spot where Plaintiff fell, or on Plaintiff once she was removed from

   the deck, the evidence supports that the dangerous condition was present. Plaintiff’s husband

   testified that he saw a black oily substance on the back of Plaintiff’s legs, which he noticed at the

   medical center. Christy Baker testified that she rinsed a black or brown substance out of her bathing

   suit after she fell in the same spot where Plaintiff fell, and after being on deck for what she testified




                                                      19
Case 1:19-cv-22932-BB Document 162 Entered on FLSD Docket 03/26/2021 Page 20 of 27

                                                               Case No. 19-cv-22932-BLOOM/Louis


   to be less than a minute. Plaintiff testified that the bathing suit was brand new and that it was the

   first time she wore it. The witnesses were credible, and the Court credits their testimony. The

   CCTV footage shows that before Plaintiff’s fall, no stain or mark on the back or bottom of

   Plaintiff’s bathing suit was present, and Plaintiff remained with her bottom on the deck for

   approximately five minutes. Moreover, that no Carnival employee saw the substance on deck

   supports the conclusion that the dangerous condition was not open and obvious. It is undisputed

   that the bottom of Plaintiff’s bathing suit was soiled with a dark brown or black substance, which

   according to the ALS testing, contained hydrocarbons that most closely approximated used motor

   oil.

          Third, Dr. Hejzlar testified that there are a couple of different areas between the boards and

   under the boards used on teak decks that are hydrocarbon-based material. He further agreed that,

   over time, these compounds can begin to break down and liquid can travel from the top to

   underneath the boards and then cause a situation in which the liquid squirts up around the boards

   when stepped on. In speaking about the bedding compound and seal compound used on the teak

   decks, Dr. Hejzlar testified that “all of that would be organically based, petroleum based. Whether

   it’s an adhesive or actual polymer that is – that becomes polymerized when it cures, it’s still going

   to be a hydrocarbon. It’s just going to be a different form.”

                  Q. So we’ve got at least a couple of different areas between the
                  boards and under the boards that are hydrocarbon-based material,
                  correct?

                  A. Sure.

                  Q. And over time, those compounds begin to break down; is that
                  correct?

                  A. They can. I don’t have any specific information about that, but
                  they certainly can.




                                                    20
Case 1:19-cv-22932-BB Document 162 Entered on FLSD Docket 03/26/2021 Page 21 of 27

                                                                  Case No. 19-cv-22932-BLOOM/Louis


                      [. . .]

                      A. When you trap [the hydrocarbons] underneath the boards, you
                      have – there’s really very few places where it can evaporate, so it
                      stays down there.

                      Q. And you’ve never – and then sometimes when people are walking
                      on it, it squirts back up between the boards, doesn’t it?

                      A. Correct and I have tested that.

   Dr. Hejzlar further testified that “stuff can get from the top to the bottom if there is a crack in the

   teak or in the seal.” When questioned further, he conceded that he did not know if any of the

   materials leached out into the water:

                      Q. Did any of the materials in the sealing compound or in the
                      compounds between the boards or in the teakwood boards leach out
                      into the water?

                      A. I don’t know.

           In addition, he testified that any type of hydrocarbons on the deck would stay afloat on top

   of water on the teak. The Court is not persuaded by Dr. Hejzlar’s alternate theory that the substance

   on Plaintiff’s bathing suit was teak fibers and dirt, because his theory does not otherwise explain

   the presence of a petroleum-based substance on the stained portion of Plaintiff’s bathing suit. In

   addition, while Dr. Hejzlar visually inspected the bathing suit and reviewed the ALS test results,

   he did not conduct any chemical testing of his own on the bathing suit and did not test for any

   substances on the Paradise deck. Importantly, his slip resistance testing of the Paradise decks was

   conducted nearly a month after Plaintiff’s fall, and Dr. Hejzlar conceded that his testing only

   indicates the available coefficient of friction, and not the coefficient of friction actually utilized by

   Plaintiff. As such, the Court finds that Dr. Hejzlar’s testimony concerning slip resistance is of

   limited utility.




                                                       21
Case 1:19-cv-22932-BB Document 162 Entered on FLSD Docket 03/26/2021 Page 22 of 27

                                                                Case No. 19-cv-22932-BLOOM/Louis


          Thus, notwithstanding the fact that Plaintiff was not able to prove exactly what substance

   was present on the deck at the time of her fall, the preponderance of the evidence demonstrates

   that something other than, or in addition to, water was present on the Lido Deck surface in the spot

   where Plaintiff fell, creating a condition that was dangerous and not open or obvious.

          Carnival presented evidence from the CCTV footage showing three individuals traversing

   without incident the same area of deck where Plaintiff and Baker fell to suggest that the condition

   was not dangerous; however, simply because other individuals were fortunate not to fall in the spot

   where Baker and Plaintiff each fell within an hour of one another does not establish that a

   dangerous condition did not exist. The fact that other individuals were able to traverse the same

   area where Plaintiff and Baker fell further supports a finding that the dangerous condition was not

   open or obvious.

          Thus, the Court must next consider whether the evidence presented at trial supports a

   finding that Carnival had actual or constructive notice.

          B. Carnival had both actual and constructive notice

          The duty of reasonable care requires, “as a prerequisite to imposing liability, that the carrier

   have had actual or constructive notice of the risk-creating condition.” Keefe, 867 F.2d at 1322.

   “Actual notice exists when the shipowner knows of the unsafe condition.” Lebron v. Royal

   Caribbean Cruises Ltd., 818 F. App’x 918, 920 (11th Cir. 2020) (citing Keefe, 867 F.2d at 1322).

   “To show notice, it is not enough to demonstrate merely that the defendant negligently created or

   maintained its premises.” Higgs v. Costa Crociere S.P.A. Co., 969 F.3d 1295, 1303 (11th Cir.

   2020) (citing Everett v. Carnival Cruise Lines, 912 F.2d 1355, 1358-59 (11th Cir. 1990)). “Rather,

   the plaintiff must establish that a cruise line in fact knew or should have known that a particular

   hazard existed.” Id.




                                                    22
Case 1:19-cv-22932-BB Document 162 Entered on FLSD Docket 03/26/2021 Page 23 of 27

                                                                 Case No. 19-cv-22932-BLOOM/Louis


             Here, the evidence supports a finding that Carnival had actual notice of a dangerous

   condition on the Lido Deck by the pool through Nurse Hulley. The undisputed evidence is that

   Christy Baker fell in the same spot that Plaintiff did, approximately one hour before Plaintiff’s fall,

   that Baker was seen in the medical center by Nurse Hulley, and she told Nurse Hulley that she had

   slipped and fallen by the pool. In addition, Baker testified that, although she could not remember

   who, someone from Carnival escorted her to the medical center, and that at the time of her fall,

   there were approximately ten to fifteen Carnival employees in the area. Although Carnival’s injury

   reporting protocol was not triggered as a result of Baker’s fall because she never saw the doctor,

   the fact remains that Baker remembered being escorted to the medical center, and Nurse Hulley

   recorded in her notes that Baker had slipped and fallen on the Lido Deck. Nevertheless, there was

   no evidence that Nurse Hulley alerted any staff on the Lido Deck – be it housekeeping, security,

   or the deck department – that a passenger had slipped and fallen on the Lido Deck.

             In addition, the evidence supports a finding that Carnival was on constructive notice of the

   dangerous condition on the Lido Deck as a result of Baker’s earlier fall. “A maritime plaintiff can

   establish constructive notice with evidence that the ‘defective condition exist[ed] for a sufficient

   period of time to invite corrective measures.’” Guevara, 920 F.3d at 720 (quoting Monteleone v.

   Bah. Cruise Line, Inc., 838 F.2d 63, 65 (2d Cir. 1988)) (citing Keefe, 867 F.2d at 1322; Rodgers

   v. Costa Crociere, S.p.A., No. 08-60233, 2009 WL 10666976, at *3 (S.D. Fla. July 6, 2009)).

   “Alternatively, a plaintiff can establish constructive notice with evidence of substantially similar

   incidents in which ‘conditions substantially similar to the occurrence in question must have caused

   the prior accident.’” Id. (quoting Jones v. Otis Elevator Co., 861 F.2d 655, 661-62 (11th Cir.

   1988)).

             The evidence established that Baker fell in the same spot as Plaintiff less than one hour




                                                     23
Case 1:19-cv-22932-BB Document 162 Entered on FLSD Docket 03/26/2021 Page 24 of 27

                                                                 Case No. 19-cv-22932-BLOOM/Louis


   before Plaintiff fell, on a deck full of people, including Carnival employees. Notwithstanding that

   fact, there were no warning signs placed by the spot where Baker fell before Plaintiff’s fall, and

   there was no evidence presented that any Carnival employee investigated the spot or attempted to

   clean it until after Plaintiff fell.

             C. Comparative negligence

             Generally,     “[m]aritime     law     recognizes     the    doctrine     of    comparative

   negligence . . . [c]omparative negligence is a theory of negligence where the plaintiff is entitled to

   damages even if he or she is found to be more at fault than the defendant, but damages awarded

   will be reduced by percentage of fault attributable to plaintiff.” In re Gozleveli, No. 12-61458-CV,

   2015 WL 3917089, at *4 (S.D. Fla. June 25, 2015) (citations omitted); see also Pope & Talbot,

   Inc. v. Hawn, 346 U.S. 406, 409, (1953) (upholding lower courts’ decision that comparative

   negligence applies in maritime cases); see United States v. Reliable Transfer Co., 421 U.S. 397,

   411 (1975) (admiralty law recognizes “pure” comparative negligence, under which damages are

   apportioned according to the relative fault of each party).

             In support of its contention that Plaintiff was comparatively negligent, Carnival relies on

   two distinct theories – that Plaintiff was not watching where she was going and altered her gait in

   the moments before she fell, and that she was drinking before her fall suggesting that she was

   impaired. The Court is not persuaded that Plaintiff was comparatively negligent under either

   theory.

             First, although Plaintiff admitted that she did not look at the ground where she was walking,

   the CCTV footage shows that as Plaintiff was approaching the pool, and four steps before she

   slipped, she had turned her head back to face forward and was facing in the direction that she was

   walking. While she may not have been looking at the ground as she was walking, she was looking




                                                      24
Case 1:19-cv-22932-BB Document 162 Entered on FLSD Docket 03/26/2021 Page 25 of 27

                                                                Case No. 19-cv-22932-BLOOM/Louis


   forward and in the direction of her gait. As such, the evidence is insufficient to lead to the

   conclusion that Plaintiff was not sufficiently attentive. In addition, as the Court has already

   determined that there was a substance on the Lido Deck in the spot where Plaintiff fell that created

   a dangerous condition that was neither open nor obvious, even if Plaintiff had been looking at the

   ground where she was walking, she would not have necessarily observed the dangerous condition

   in order to be able to avoid it. Moreover, the Court does not find Plaintiff’s change of gait prior to

   her fall to be significant. The CCTV footage shows that Plaintiff took the second of her first two

   steps perhaps slightly faster after turning her head back to face forward, but by the fourth step

   (upon which her left foot slipped out from underneath her), her gait had slowed again. Thus, the

   Court does not agree that the purported change in gait contributed to Plaintiff’s fall.

          Second, Carnival expended considerable effort at trial presenting evidence to support its

   theory that Plaintiff was impaired as a result of her alcohol consumption in the hours leading up to

   her fall. However, Carnival’s medical records in this case indicate unequivocally that neither

   alcohol nor drugs contributed to the incident. See ECF No. [145-6] at 8. The records also indicate

   that Plaintiff’s affect was normal and appropriate, and there are no notations regarding potential

   limitation due to impairment by alcohol. Id. In addition, Plaintiff does not display any obvious

   impairment visible on the CCTV footage and she testified that she was not intoxicated.

   Accordingly, there is insufficient evidence to prove that Plaintiff was impaired by her alcohol

   consumption.

          Carnival has failed to prove that Plaintiff was comparatively negligent on either of the

   theories presented. As such, the Court will not reduce Plaintiff’s damages to account for any

   comparative negligence.




                                                    25
Case 1:19-cv-22932-BB Document 162 Entered on FLSD Docket 03/26/2021 Page 26 of 27

                                                                     Case No. 19-cv-22932-BLOOM/Louis


           D. Damages

           As a result of the injuries sustained as a result of Carnival’s negligence, Plaintiff seeks

   damages for past, present, and future pain and suffering; temporary total disability and permanent

   partial disability; loss of wages and wage earning capacity; and health care expenses; orthopedic

   appliance expenses; occupational therapy; and medical and surgical, including physical therapy

   expenses in the past, present, and future.

           At trial, the mortality table was read into evidence establishing a life expectancy of 42.2

   years for a 40-year-old white female. The following damages were established, which the Court

   finds to be reasonable, and which Plaintiff is entitled to recover:

           1. Pain and suffering based on a 13% permanent impairment to the lower right extremity

                    -   $50.00 daily from date of the incident through approximate date of trial =
                        $27,000.004

                    -   $25.00 daily based upon Plaintiff’s 42.2-year life expectancy = $385,075.005

           2. Reasonable medical expenses in the amount of $29,895.29 (based upon the parties’

               stipulation at trial regarding a medical lien amount of $28,312.47 and $1,582.82 in

               payroll deductions to Plaintiff)

           3. Lost wages for the period of June 10, 2019 to August 12, 2019 = $6,021.00.6


   4
     Plaintiff requested “$30.00 daily for the past eighteen months since the date of the incident through about
   the approximate date of trial.” Plaintiff’s Proposed Findings ¶ 37. However, she then used $50.00 as the
   base of her calculation with the formula “$50.00 x 30 days x 18 months” to reach a total of $27,000.00 for
   past non-economic damages. Id. ¶¶ 37, 38(a). At trial, Plaintiff again requested $50.00 per day for a total
   of $27,000.00. Upon review, the Court finds that $50.00 per day is reasonable.
   5
     Plaintiff requested “$25.00 daily through her life expectancy of 42 years ($25.00 x 365 days x 42 years)”
   yielding a total of $383,250.00 in future non-economic damages. Plaintiff’s Proposed Findings ¶¶ 37, 38(b).
   Based upon the mortality table read into evidence at trial, Plaintiff’s life expectancy is 42.2 years, yielding
   the total of $385,075.00 ($25.00 x 365 x 42.2).
   6
     Plaintiff requested “loss of wages from June 10, 2019 through August 12, 2019: 40 hours a week x $17.75
   hourly for 320 hours and amounting to: $5,680.00.” Plaintiff’s Proposed Findings ¶ 33. Plaintiff testified at
   trial that she missed work from June 10, 2019 until August 12, 2019, that her rate of pay was $16.725 per


                                                         26
Case 1:19-cv-22932-BB Document 162 Entered on FLSD Docket 03/26/2021 Page 27 of 27

                                                                  Case No. 19-cv-22932-BLOOM/Louis


           These sums lead to total damages in the amount of $447,991.29,7 for which the Court will

   enter judgement in favor of Plaintiff by separate order pursuant to Rule 58 of the Federal Rules of

   Civil Procedure.

           DONE AND ORDERED in Chambers at Miami, Florida, on March 25, 2021.




                                                               _________________________________
                                                               BETH BLOOM
                                                               UNITED STATES DISTRICT JUDGE

   Copies to:

   Counsel of Record




   hour, and that she worked 40 hours per week. There are nine weeks between June 10, 2019 and August 12,
   2019, or 360 work hours, yielding a total of $6,021.00 assuming the correct rate of pay (40 x 9 x 16.725).
   7
     At trial, Plaintiff requested a judgment in the amount of $400,000.00, which is a “close approximation”
   of the numbers. The Court finds that $447,991.29 was the full measure of damages established by the
   evidence presented at trial.


                                                      27
